Citation Nr: 1633621	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected Type II diabetes mellitus and/or residuals of prostate cancer.
 
2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities as secondary to service-connected Type II diabetes mellitus and/or residuals of prostate cancer.
 
3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities as secondary to service-connected Type II diabetes mellitus and/or residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2011, the Veteran appeared at a hearing before a Veterans Law Judge, who is no longer available to decide his appeal.  The Veteran was advised in a letter dated in March 2016 of his right to a second Board hearing before another judge.    In April 2016, the Veteran indicated he did not want another Board hearing.  A transcript of the hearing before the prior Veterans Law Judge is in the record.

At the hearing, the Veteran clarified that he was not seeking service connection    for any of his disabilities on appeal as a result of first being manifest in service or causally related to an event in service.  As such, the Board has rephrased the issues to reflect that service connection is not being sought on a direct basis.  See 38 C.F.R. § 3.303. 

In November 2012, the Board remanded the case to the RO for additional development.  

The appeal of the Veteran originally included a claim for service connection for erectile dysfunction.  In a rating decision in March 2013, the RO granted service connection that disability; accordingly that issue is no longer before the Board.    See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With apologies to the Veteran, the Board must again remand the Veteran's claims.  In the November 2012 remand, the Board had noted the Veteran submitted a VA Form 21-4138 which stated that his hypertension and peripheral neuropathy of the extremities are caused and/or aggravated by his service-connected diabetes mellitus.  However, this document is not signed by a physician and offers no rationale for the conclusory statement.  Instead, it was signed by the Veteran.  At that time, it was not clear whether the Veteran intended to have a physician sign this document.  The Board therefore directed that Veteran should be advised of his right to submit a private medical opinion in support of his claims, including the need to identify the author and to offer a rationale for the conclusions reached.

Based upon the Board's review of the file, the AOJ has not sent a letter or otherwise contacted the Veteran in response to the prior Board directive.  A previous remand confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from January 2013 to the present.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  Contact the Veteran and advise him of his right to submit a private medical opinion in support of his claims for secondary service connection and that clearly identifies the author and offers a rationale for the conclusions reached.

3.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




